            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:05 CR 252

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )               ORDER
                                            )
GREGORY NEAL HITCH,                         )
                                            )
                Defendant.                  )
__________________________________          )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 6) filed by Jack Stewart. The Motion indicates that

Mr. Stewart, a member in good standing of the Bar of this Court, is local

counsel for Defendant and that he seeks the admission of T. Scott Jones, who

the Motion represents as being a member in good standing of the Bar of

Tennessee. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 6) and ADMITS T.

Scott Jones to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                   Signed: March 27, 2020
